BRITT, Judge.
The order from which plaintiff purports to appeal is interlocutory, hence, it is not appealable. Rule 4, Rules of Practice in the Court of Appeals of North Carolina. Nevertheless, we treat the papers filed as a petition for writ of certiorari, allow the petition and consider the cause on its merits.
Plaintiff contends that pursuant to its charter and amendments thereto, Ch. 1137, 1959 Session Laws, and Ch. 784, 1973 Session Laws, it is authorized to utilize the procedure provided by Article 9 of Ch. 136 of the General Statutes; and that the trial court was without authority to grant defendants’ motion to be allowed to file answer. Plaintiff relies on Highway Commission v. Hemphill, 269 N.C. 535, 153 S.E. 2d 22 (1967) applying G.S. 136-107. We think the contention is valid and that the cited case controls.
The order appealed from is reversed and this cause is remanded for further proceedings consistent with this opinion.
Reversed and remanded.
Judges Hedrick and Martin concur.